10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00924-BNW Document 7 Filed 10/23/20 Page 1 of 3

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

JARED L. GRIMMER

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Telephone: 702-388-6378
jared.1.grimmer@usdoj.gov

Attorneys for Plaintiff
The United States of America

 

 

BY:

FILED —._-RELEIVED
ENTERED SERVED ON
COUNSEUPARTIES OF RECORD

OCT 23 2020

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

 

DEPUTY

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
V.

HUMBERTO GUZMAN-VIRGEN,
aka “Humberto Virgen Guzman,”
aka “Humberto Virgen,”
aka “Huberto Virgen,”

Defendant.

 

 

Case No. 2:20-mj-00924-BNW

Stipulation for an Order
Directing Probation to Prepare

. a Criminal History Report

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

Attorney, counsel for the United States of America, and ___ Robert O’Brien

Federal Public Defender, counsel for Defendant HUMBERTO GUZMAN-VIRGEN, that

the Court direct the U.S. Probation Office to prepare a report detailing the defendant's

criminal history.

This stipulation is entered into for the following reasons:

 

, Assistant

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00924-BNW Document 7 Filed 10/23/20 Page 2 of 3

1, The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has
extended to the defendant a plea offer in which the parties would agree to jointly request an
expedited sentencing immediately after the defendant enters a guilty plea.

2. The U.S. Probation Office cannot begin obtaining the defendant’s criminal
history until after the defendant enters his guilty plea unless the Court enters an order
directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of|
a defendant’s initial appearance when charged by indictment.

3. The U.S. Probation Office informs the government that it would like to begin
obtaining the criminal history of defendants eligible for the early disposition program as
soon as possible after their initial appearance so that the Probation Office can complete the
Presentence Investigation Report by the time of the expected expedited sentencing.

4, Accordingly, the parties request that the Court enter an order directing the
U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

DATED this______s day of October, 2020.

Respectfully submitted,

NICHOLAS A. TRUTANICH

 

 

United States Attorney
/s/ Robert O’Brien /s/ Javed L. Grimmer
JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant HUMBERTO
GUZMAN-VIRGEN

 
10

11

12

13

14

15

16

18

19

20

21

22

23

24

17

 

 

Case 2:20-mj-00924-BNW Document 7 Filed 10/23/20 Page 3 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00924-BNW
Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
v. [Proposed]
HUMBERTO GUZMAN-VIRGEN,

aka “Humberto Virgen Guzman,”
aka “Humberto Virgen,”
aka “Huberto Virgen,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this 6 ( Hay of October,

 
  

ONORABLE BRENDA N. WEKSLER
UNITED STATES MAGISTRATE JUDGE

 
